EXHIBIT 10.1
MANAGEMENT CONSULTING AGREEMENT
 
This Management Consulting Agreement (the “Agreement”) is made as of October 22,
2007, by and between Robert W. Hagger (“Hagger”) and Datawatch Corporation (the
“Company”).


WHEREAS, Hagger is the President and Chief Executive Officer (the “CEO”) of the
Company; and


WHEREAS, the Company and Hagger desire to provide for consulting services
relating to the transition from Hagger to the Company’s newly elected President
and CEO (the “New CEO”) effective January 1, 2008;
 
NOW, THEREFORE, in consideration of the foregoing and the agreements herein
contained, and intending to be legally bound, the parties hereby agree as
follows:
 
1.  Continuation as CEO.  Hagger agrees to continue to serve as the CEO of the
Company from the date of this Agreement until December 31, 2007 (the “Interim
Period”), unless earlier terminated as specified in Section 5.  During this
period, Hagger shall devote substantially all of his business time, attention
and energies to the Company’s business and shall not engage in any other
business activity without the Board of Directors’ approval.  As of January 1,
2008, or earlier, upon either the termination of Hagger’s employment by the
Company without Cause (as defined herein) or by Hagger for Good Reason (as
defined herein), the Company will reimburse Hagger for relocation expenses in
connection with his relocation to Europe in accordance with the Company’s
relocation policy, in an amount not to exceed $30,000.  The date of January 1,
2008 is referred to herein as the “Transition Date.”
 
2.  Consulting Services.  Unless the relationship is earlier terminated as
provided in Section 6 hereof, for a period of 12 months after the Transition
Date (the “Consulting Period”), Hagger or, at his option, a corporation or other
entity of which Hagger is an employee or principal (the “Consulting Company”)
(Hagger or the Consulting Company, as the case may be, in their role as
consultant each are hereinafter referred to as the “Consultant”), will provide
consulting services to the Company as provided herein.  Consultant will be
available as reasonably requested by the Company, to provide such services and
duties as the Company reasonably requests, with respect to training, advice and
assistance to the Company and the New CEO in the transition to the position of
Chief Executive Officer for the Company.  The issues on which Consultant may be
requested to provide training, advice and assistance include SEC rules,
regulations, filings and compliance, investor relations, banking facilities, the
status of customer contracts and general business advice.  Consultant will
determine his own hours and method of performing the consulting services; he may
perform the services from any location; he will generally use his own tools and
equipment; and he will not be supervised or controlled in the performance of his
tasks by the Company.  Consultant agrees to perform his consulting services well
and faithfully and to the best of his ability.  Consultant agrees to take no
action prejudicial to the interests of the Company during the Consulting Period.
 
3.  Consulting Fee.  As compensation for the provision of consulting services
hereunder, the Company shall pay a consulting fee to Consultant during the
Consulting Period on a monthly basis at the rate of $25,000 per month.  In
addition, Consultant will be reimbursed by the Company for all reasonable and
properly documented expenses incurred in connection with providing the
consulting services, subject to the approval of the New CEO and in accordance
with the Company’s expense reimbursement policies.  Other than as set forth in
this Agreement or as otherwise required by law, neither Hagger nor the
Consultant will be entitled to any other benefit or compensation in connection
with the termination of Hagger’s employment by the Company or the performance of
the consulting services hereunder.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
4.  Independent Contractor Relationship.  The parties expressly understand and
agree that, during the Consulting Period, Consultant’s status in relation to the
Company will be that of an independent contractor, and that neither this
Agreement nor the services to be rendered hereunder by Consultant will for any
purpose whatsoever create an employment relationship between the
parties.  Consultant will have exclusive responsibility for payment of all
federal, state, and local income taxes, as well as all unemployment and
disability insurance, social security, and other taxes, applicable to the
compensation to be provided to him hereunder by the Company.  Consultant
acknowledges that he will not receive any employee benefits from the Company,
and that, as an independent contractor, Consultant will have exclusive
responsibility to obtain and make payment for health insurance, life insurance,
and any other benefits that he wishes to receive.  Further, Consultant agrees
that, except as specifically authorized by the Company, he will not seek to bind
the Company under any contract or other obligation.
 
5.  Termination of Employment. During the Interim Period, Hagger’s employment
may be terminated at any time by the Company, either with or without Cause (as
defined herein), or by Hagger, either with or without Good Reason (as defined
herein).  In the event of the termination of Hagger’s employment by the Company
for Cause, Hagger’s resignation from employment without Good Reason, or his
death or Disability (as defined herein), in each case prior to the commencement
of the Consulting Period, this Agreement shall immediately and automatically
terminate and the Company shall have no further obligations to Hagger
hereunder.  For purposes of this Agreement, “Cause” shall mean Hagger (i)
engaging in willful and repeated gross negligence or gross misconduct,
(ii) breaching a material fiduciary duty to the Company or (iii) being convicted
of a felony, in any such case, to the demonstrable and material injury to the
Company.  For purposes hereof, no act, or failure to act, on Hagger’s part,
shall be deemed “willful” unless done, or omitted to be done, by Hagger not in
good faith and without reasonable belief that any act or omission was in the
best interest of the Company.  For purposes of this Agreement, Hagger’s
termination of his employment by the Company will be considered for “Good
Reason” if he terminates upon the occurrence of any one or more of the following
events:  (i) a reduction in his base salary; (ii) a substantial reduction in his
benefits without a similar reduction of the benefits of the other executive
officers of the Company; or (iii) without his express written consent, his
assignment to duties substantially inconsistent with his current position with
the Company or a substantial reduction in his duties other than in connection
with the employment of the New CEO.  For the purposes of this Agreement,
“Disability” shall mean any physical incapacity or mental incompetence (i) as a
result of which Hagger is unable to perform the essential functions of his
position as CEO for an aggregate of 90 days, whether or not consecutive, during
any calendar year, and (ii) which cannot be reasonably accommodated by the
Company without undue hardship.
 
6.  Termination of Consulting Arrangement.  In the event, after the commencement
of the Consulting Period, of the Consultant’s material breach of any term of
this Agreement, or Hagger’s death or Disability (as defined herein), this
Agreement shall immediately and automatically terminate and the Company shall
have no further obligations to the Consultant.
 
7.  Other Agreements.  Hagger understands and agrees that he remains subject to
the Proprietary Information and Inventions Agreement, dated August 21, 2001,
which remains in full force and effect.  The parties agree that the Employment
Agreement between the Company and Hagger dated as of July 9, 2001 has expired by
its terms and that all provisions of the Employment Agreement, including without
limitation the provisions relating to the payment of severance to Hagger in the
event of the termination of his employment after the termination of the
Employment Agreement, are terminated and are of no further force and effect.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
8.  Conflicting Agreements.  Hagger hereby warrants that the execution of this
Agreement and the performance of his obligations hereunder will not breach or be
in conflict with any other agreement to which or by which Hagger is a party or
is bound and that Hagger is not now subject to and will not enter into any
agreement, including, without limitation, any covenants against competition or
similar covenants that would affect the performance of his obligations
hereunder.
 
9.  Withholding; Taxes.  All payments made by the Company under this Agreement
shall be subject to and reduced by any federal, state and/or local taxes or
other amounts required to be withheld by the Company under any applicable law.
 
10.  Miscellaneous.
 
10.1.           Assignment.  Except as provided in Section 2 hereof with respect
to the Consulting Company, Hagger shall not assign this Agreement or any
interest herein.  The Company may assign this Agreement in connection with the
sale of the Company or the sale of substantially all of the Company’s
assets.  This Agreement shall inure to the benefit of the Company and shall be
binding upon the Company and Hagger and their respective successors, executors,
administrators, heirs and permitted assigns.
 
10.2.           Severability.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be modified to permit its enforcement to the maximum extent permitted by law,
and both the application of such portion or provision in circumstances other
than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
10.3.           Waiver; Amendment.  No waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party.  The failure
of the Company to require the performance of any term or obligation of this
Agreement, or the waiver by the Company of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.  This Agreement may be amended or modified only
by a written instrument signed by Hagger and another officer of the Company
authorized by the Board of Directors.
 
10.4.           Notices.  All notices, requests and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or three (3) business days after being deposited in the mail
of the United States, postage prepaid, registered or certified, and addressed
(a) in the case of Hagger, to the address set forth underneath his signature to
this Agreement, or (b) in the case of the Company, to the attention of the
Chairman of the Board at 271 Mill Road, Quorum Office Park, Chelmsford, MA
01824, and/or to such other address as either party may specify by notice to the
other.
 
10.5.           Entire Agreement.  This Agreement and the Proprietary
Information and Inventions Agreement constitute the entire agreement between the
Company and Hagger with respect to the terms and conditions of Hagger's
employment with the Company and supersede all prior communications, agreements
and understandings, written or oral, between them.
 
10.6.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be original and all of which together shall constitute one
and the same instrument.
 
 
 
 
 

--------------------------------------------------------------------------------

 
10.7.           Governing Law.  This Agreement, the relationships contemplated
herein and any claim arising from such relationships, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts without giving effect to any
choice or conflict of laws provision or rule thereof.
 
10.8.           Consent to Jurisdiction.  Each of the Company and Hagger, by its
or his execution hereof, hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts of the Commonwealth of Massachusetts
for the purpose of any claim or action arising out of or based upon this
Agreement, Hagger’s employment with the Company and/or the termination thereof,
the consulting relationship contemplated herein and/or the termination thereof,
or relating in any other manner to the subject matter hereof, and agrees not to
commence any such claim or action other than in the above-named courts.
 
IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by Hagger, as of the date first above written.
 
 
 

 
DATAWATCH CORPORATION
               
 
By:
      Name:       Title:            

 
 
 
 
 

 
ROBERT W. HAGGER
               
 
By:
            Address:                            

 
 


 

